Name: Commission Implementing Regulation (EU) 2017/872 of 22 May 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: trade policy;  international trade;  trade;  foodstuff;  cooperation policy
 Date Published: nan

 23.5.2017 EN Official Journal of the European Union L 134/6 COMMISSION IMPLEMENTING REGULATION (EU) 2017/872 of 22 May 2017 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Annex III to Commission Regulation (EC) No 1235/2008 (2) sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (2) The Republic of Korea informed the Commission that its competent authority has added one control body to the list of control bodies recognised by the Republic of Korea. (3) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (4) Abcert AG has informed the Commission that it has ceased its certification activities in all third countries for which it was recognised and should no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (5) The Commission has received and examined a request from Agricert  CertificaÃ §Ã £o de Produtos Alimentares LDA to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Agricert  CertificaÃ §Ã £o de Produtos Alimentares LDA for product categories A and D in respect of Angola and Sao TomÃ © and Principe. (6) Argencert SA has notified the Commission of the change of its address. (7) The Commission has received and examined a request from Bioagricert S.r.l. to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, D and E to Malaysia and Singapore, and to extend its recognition for China to product categories B and E. (8) CCOF Certification Services has informed the Commission that it would like to withdraw its recognition for category F in respect of Mexico. It should therefore no longer be listed for that category for that country in Annex IV to Regulation (EC) No 1235/2008. (9) Certisys has notified the Commission of the change of its address. In addition, the Commission has received and examined a request from Certisys to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to the Democratic Republic of Congo. (10) The Commission has received and examined a request from Control Union Certifications to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend its recognition for Angola, Belarus, Chad, Djibouti, Eritrea, Fiji, Kosovo (3), Liberia and Niger to product categories A, D, E and F, and for the Democratic Republic of Congo and Madagascar to product categories A, E and F. (11) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Egypt, to extend the recognition for Monaco to product category C and the recognition for Bosnia and Herzegovina to product categories E and F. (12) The Commission has received and examined a request from Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, C and D to Indonesia. (13) The Commission has received and examined a request from IMOcert LatinoamÃ ©rica Ltda to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Argentina, Costa Rica, Guyana and Honduras. Furthermore, it is justified to extend the recognition of IMOcert LatinoamÃ ©rica Ltda for Belize, Bolivia, Brazil, Chile, Colombia, Cuba, the Dominican Republic, Ecuador, El Salvador, Guatemala, Haiti, Mexico, Nicaragua, Panama, Paraguay, Peru, Uruguay and Venezuela to product category B. (14) The Commission has received and examined a request from LACON GmbH to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A, B and D to Bosnia and Herzegovina, Chile, Cuba, Ethiopia and the former Yugoslav Republic of Macedonia, and for product categories A and D to the Dominican Republic, Kenya, Swaziland and Zimbabwe. (15) Ã koP Zertifizierungs GmbH has informed the Commission that it ceased its certification activities in the third country for which it was recognised. It should therefore no longer be listed in Annex IV to Regulation (EC) No 1235/2008. (16) The Commission has received and examined a request from Valsts SIA SertifikÃ cijas un testÃ Ã ¡anas centrs  to be included in the list in Annex IV to Regulation (EC) No 1235/2008. Based on the information received, the Commission has concluded that it is justified to recognise Valsts SIA for product categories A, B, D, E and F in respect of Russia and Ukraine. (17) Annex VI to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2016/1842 (4) contains the new model of the extract of the certificate of inspection for import of organic products under the electronic certification system, to which reference is made in Article 14(2) of Regulation (EC) No 1235/2008. The fourth, previously fifth, subparagraph of Article 14(2) still refers to box 15 instead of box 14 of the extract. In addition, box 14 of the extract and the corresponding note in Annex VI erroneously refer to Article 33 instead of Article 34 of Commission Regulation (EC) No 889/2008 (5). Those errors should be corrected. (18) Annexes III, IV and VI to Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (19) For reasons of clarity, the corrections of Regulation (EC) No 1235/2008 should apply from the date of application of the relevant amendments by Implementing Regulation (EU) 2016/1842. (20) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EC) No 1235/2008 Regulation (EC) No 1235/2008 is amended as follows: (1) Annex III is amended in accordance with Annex I to this Regulation. (2) Annex IV is amended in accordance with Annex II to this Regulation. Article 2 Correction of Regulation (EC) No 1235/2008 Regulation (EC) No 1235/2008 is corrected as follows: (1) In Article 14(2), the fourth subparagraph is replaced by the following: The consignee of a batch shall, at the reception thereof, complete the original of the extract of the certificate of inspection in box 14, in order to certify that the reception of the batch has been carried out in accordance with Article 34 of Regulation (EC) No 889/2008. (2) Annex VI is corrected in accordance with Annex III to this Regulation. Article 3 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 2 shall apply from 19 April 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (3) This designation is without prejudice to positions on status, and is in line with UNSCR 1244/1999 and the ICJ Opinion on the Kosovo declaration of independence. (4) Commission Implementing Regulation (EU) 2016/1842 of 14 October 2016 amending Regulation (EC) No 1235/2008 as regards the electronic certificate of inspection for imported organic products and certain other elements, and Regulation (EC) No 889/2008 as regards the requirements for preserved or processed organic products and the transmission of information (OJ L 282, 19.10.2016, p. 19). (5) Commission Regulation (EC) No 889/2008 of 5 September 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 834/2007 on organic production and labelling of organic products with regard to organic production, labelling and control (OJ L 250, 18.9.2008, p. 1). ANNEX I In point 5 of Annex III to Regulation (EC) No 1235/2008, in the entry relating to the Republic of Korea, the following row is added: KR-ORG-023 Control Union Korea www.controlunion.co.kr ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended as follows: (1) The entry relating to Abcert AG is deleted. (2) After the entry relating to Agreco R.F. GÃ ¶derz GmbH the following new entry is inserted: Agricert  CertificaÃ §Ã £o de Produtos Alimentares LDA  1. Address: Rua Alfredo Mirante, 1, R/c Esq., 7350-154 Elvas, Portugal 2. Internet address: www.agricert.pt 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F AO-BIO-172 Angola x   x   ST-BIO-172 Sao TomÃ © and Principe x   x   4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2018. (3) In the entry relating to Argencert SA, point 1 is replaced by the following: 1. Address: Bouchard 644 6o piso A, C1106ABJ, Buenos Aires, Argentina (4) In the entry relating to Bioagricert S.r.l., point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: MY-BIO-132 Malaysia X   X x  SG-BIO-132 Singapore x   x x  (b) in the row concerning China, a cross is added in columns B and E. (5) In the entry relating to CCOF Certification Services, in point 3, in the row concerning Mexico, the cross in column F is deleted. (6) The entry relating to Certisys is amended as follows: (a) point 1 is replaced by the following: 1. Address: Avenue de l'Escrime/Schermlaan 85, 1150 Bruxelles/Brussel, Belgium (b) in point 3, the following row is inserted in the order of the code numbers: CD-BIO-128 Democratic Republic of Congo x   x   (7) The entry relating to Control Union Certifications is amended as follows: (a) in the rows concerning Angola, Belarus, Chad, Djibouti, Eritrea, Fiji, Kosovo, Liberia and Niger, a cross is added in columns A, D, E and F; (b) in the rows concerning the Democratic Republic of Congo and Madagascar, a cross is added in columns A, E and F. (8) In the entry relating to Ecocert SA, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: EG-BIO-154 Egypt x x  x   (b) in the row concerning Bosnia and Herzegovina, a cross is added in columns E and F; (c) in the row concerning Monaco, a cross is added in column C. (9) In the entry relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS), in point 3, the following row is inserted in the order of the code numbers: ID-BIO-144 Indonesia x  x x   (10) In the entry relating to IMOcert LatinoamÃ ©rica Ltda., point 3 is amended as follows: (a) the following rows are inserted in the order of the code numbers: AR-BIO-123 Argentina x x  x   CR-BIO-123 Costa Rica x x  x   GY-BIO-123 Guyana x x  x   HN-BIO-123 Honduras x x  x   (b) in the rows concerning Belize, Bolivia, Brazil, Chile, Colombia, Cuba, Dominican Republic, Ecuador, El Salvador, Guatemala Haiti, Mexico, Nicaragua, Panama, Paraguay, Peru, Uruguay and Venezuela, a cross is added in column B; (c) point 4 is replaced by the following: 4. Exceptions: in-conversion products. (11) In the entry relating to LACON GmbH, in point 3, the following rows are inserted in the order of the code numbers: BA-BIO-134 Bosnia and Herzegovina x x  x   CL-BIO-134 Chile x x  x   CU-BIO-134 Cuba x x x   DO-BIO-134 Dominican Republic x   x   ET-BIO-134 Ethiopia x x  x   KE-BIO-134 Kenya x   x   MK-BIO-134 former Yugoslav Republic of Macedonia x x  x   SZ-BIO-134 Swaziland x   x   ZW-BIO-134 Zimbabwe x   x   (12) The entry relating to Ã koP Zertifizierungs GmbH is deleted. (13) The following new entry is added: Valsts SIA SertifikÃ cijas un testÃ Ã ¡anas centrs  1. Address: DÃ rza iela 12, PriekuÃ ¼i, PriekuÃ ¼u pagasts, PriekuÃ ¼u novads, LV 4126, Latvia 2. Internet address: www.stc.lv 3. Code numbers, third countries and product categories concerned: Code number Third country Category of products A B C D E F RU-BIO-173 Russia x x  x x x UA-BIO-173 Ukraine x x  x x x 4. Exceptions: in-conversion products and wine. 5. Duration of inclusion: until 30 June 2018.. ANNEX III In Annex VI to Regulation (EC) No 1235/2008, in box 14 of the extract and in the note relating to box 14, the reference to Article 33 is replaced by a reference to Article 34.